Citation Nr: 0922261	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  96-13 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to a total disability evaluation for compensation 
purposes based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1980 to 
December 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in March 2005, at 
which time the Board remanded the TDIU claim, in accordance 
with the Veteran's request for a Board hearing.  In September 
2005 the Veteran withdrew his request for a hearing.  
Thereafter, the Board subsequently denied the claim for TDIU 
in November 2006.  The Veteran subsequently appealed these 
issues to the United States Court of Appeals for Veterans 
Claims (Court).  While that case was pending at the Court, 
the Veteran's attorney and the VA Office of the General 
Counsel filed a joint motion to vacate the Board's decision 
and remand the Veteran's claims for readjudication.  In a 
January 2009 order, the Court granted the joint motion, 
vacated the Board's November 2006 decision, and remanded this 
case to the Board for readjudication.

In February 2009, the RO issued a statement of the case (SOC) 
in a separate claim for an evaluation in excess of 50 percent 
for depressive disorder and for an effective date earlier 
than May 15, 2007, for the grant of a 50 percent evaluation 
for a depressive order.  The record does not reflect that the 
Veteran perfected her appeal as to those issues in a timely 
manner.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

In October 2006, the Court issued an order to remand the 
Board's March 2005 decision, denying service connection for 
bipolar disorder and panic disorder with agoraphobia, for 
additional development.  That development had not been 
completed at the time of the November 2006 Board decision 
denying the Veteran's claim for TDIU.  When the 
aforementioned service connection claim was developed, 
treatment records from 2005 to 2008 were received which 
relate to the Veteran's service-connected depressive 
disorder.  In an October 2007 rating decision, the RO 
increased the Veteran's evaluation for depressive disorder to 
50 percent, effective May 15, 2007.  

As noted, the Court's January 2009 order pertaining to the 
present claim for TDIU vacated the Board's November 2006 
decision and remanded the claim to the Board so that it could 
be assessed with consideration of the additional evidence 
received since the October 2006 order.

An SSOC must be furnished to the appellant and her attorney 
when additional pertinent evidence is received after the SOC 
has been issued.  38 C.F.R. § 19.31 (2008).  Therefore, a 
remand is necessary for the RO to readjudicate the claim and 
issue an SSOC addressing all evidence not addressed in a 
previous SSOC or SOC.  See 38 C.F.R. §§ 19.31, 19.37 (2008).

Accordingly, the case is REMANDED for the following action:

1.	The RO should review the claims file 
and ensure that all current VCAA 
notice obligations have been satisfied 
in accordance with the law and 
pertinent Court decisions, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
and any other applicable legal 
precedent.

2.	Thereafter, the RO should readjudicate 
the Veteran's claim of entitlement of 
entitlement to TDIU.  If the decision 
remains adverse to the Veteran, she and 
her attorney should be provided with an 
appropriate SSOC and given an 
opportunity to respond.  The case 
should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

